Case 1:21-cv-22732-KMW Document 1 Entered on FLSD Docket 07/28/2021 Page 1 of 9



                                                                  tg 'n,1v (J.5, p1J'(-/'l/tr'r- c-ovkm
                                                            fv'f 'J/A- sosm w o J f6'112%                                                                co f .o
                                                                                             tV  .         ..M....   ..../-.......-....-....... .. Fr-
                                                                                                                 (f1'FI                              l!Eo By
                                                                                                                                                        -..,... . . o..
                                                                                                                                                                      :c.              -




                   -        .            -       -   . ..    ..        . -        ---            ..        . -   --       ..-   -   - ....- -           . ...   - ...                      .
                                                                                                                                                                                               JjL 2.2--
                                                                                                                                                                                               .
                                                                                                                                                                                                       2921
                       qu
                        tl('
                           'tta-?f?
                            lui   pb444k/
                                        .
                                        #j                                                             .                  Q-
                                                                                                                           Jf-&E3'                                                             jtkjyuty
                                                                                                                                                                                               ,   D 0çlkyg,
                                    -
                                             tbj,n w
                                             ,
                                                                                                                                        .               1F'''''A'''
                                                                                                                                                    .. - . .            . .. ..                    ..   .



                       <,       .                                  .
                                                                                                                                      ,:.-r yyp A'Afc.
                                                                                                                                                -    z s/t,>
                       (
                       4ç'
                         s?ûL6''
                               J .-'So<!I
                                        CJ'17zJ!'
                                                TTb-&j r-tze37(K (.
                                                                  !
                                                                  '
                                                                  .
                                                                  (trr -. r?f.LO
             . ,4z&#jrz;?p.,;.
             :-z
 '
         .
             J     -
                             bllçi.(
                                   s.
                                    /$,'.
                                        A1)()-.rwzy.
                                                   p
                                                   -.
                                                    6q. .. ..                                                         .




                       (&JJqvk F+'
                                 Jzlz.cok y 5p#p# l'oocats FZI-CV A/V
                   gw 1lxh rrpr.
                               rffst
                                   .
                                   rZyv ,L-
                                          èts ftnckî/.e/1/ /% ,0+ fGr




                                L*74* J ttJ?/4 l'/scrf'rr
                                                        vtJA/J. çb
                                                                 -6(p
                                                                    , //.1 44y
                                                                             .,/.,
                                                                                 4.5 /W..s-lcr                                                      .
                                                                                                                                                                         '
                                                                                                                                                                         .        .        -                   -.
                   -
                       /
                       t
                       -
                       i
                       l
                       ,t
                        hr
                         j
                         r
                         qi
                          r
                          -
                          qrl
                            rl
                             è
                             -
                             '
                             --
                              L
                              ;ïï
                                k
                                :
                                î
                                q1
                                 b.
                                  -
                                  b
                                  ;
                                  q
                                  #r
                                   ?
                                   è:
                                    t
                                    ?
                                    .#
                                     ?
                                     r)
                                      '
                                      ris
                                        ;p
                                         ,
                                         .
                                         -
                                         ;
                                         pf
                                          @
                                          q)
                                           r
                                           .
                                           ',
                                            $fà33ï146:,g)
                                            --
                                             ?          ',ri
                                                           q
                                                           )
                                                           ;
                                                           ir
                                                            q
                                                            pl
                                                             r
                                                             -
                                                             #
                                                             .
                                                              ;q
                                                               ,
                                                               s
                                                               r
                                                               T)
                                                                -.
                                                                 r
                                                                 ;
                                                                 !
                                                                 7q
                                                                  t
                                                                  .
                                                                  r
                                                                  )-
                                                                   p
                                                                   r
                                                                   :
                                                                   !
                                                                   i'
                                                                    r
                                                                    7
                                                                    @ ):---
                                                                     rq   4
                                                                          7
                                                                          -
                                                                          .
                                                                          1:
                                                                           é
                                                                           t
                                                                           /:
                                                                            '
                                                                            @
                                                                            9
                                                                            k,r)---!@sir-..-.-:.-:.
                                                                             .......- ....  --
                                                                                         ----     h
                                                                                                  j
                                                                                                  -
                                                                                                  '
                                                                                                  .
                                                                                                  :.
                                                                                                   :
                                                                                                   7
                                                                                                   .
                                                                                                   '
                                                                                                   -
                                                                                                   ....ïi
                                                                                                     ...bL-
                                                                                                          jk
                                                                                                           :-
                                                                                                            ç
                                                                                                            '3
                                                                                                             ï$tï
                                                                                                                bï
                                                                                                                 ---.
                                                                                                                    -
                                                                                                                    .
                                                                                                                    -.
                                                                                                                     -
                                                                                                                     ,,f3
                                                                                                                        ï4::
                                                                                                                           ,$
                                                                                                                            1r!/r;
                                                                                                                                 ,
                                                                                                                                 -.
                                                                                                                                  -.
                                                                                                                                   --
                                                                                                                                    .--
                                                                                                                                      .
                                                                                                                                                    '

                                                                                                                                      '-.......-..-.....
                                                                                                                                    .---. ......- .-                                                . ..--




                       c çr/WJX--C*fM , 77Y1: c>ê< ç(p& /.
                                .                        z# ç>?(4J?ffc: #-
                                                                         %
                                        é 'y
                                           -é,h-
                                               .s-/7ifcç--
                                                        ( 4-M Y JM QM,'I- /&/ s'
                                                                               c                                                                                                      t. p#-l
                                                                                                                                                                                       .

     J



                       &-.-e
                           -
                           '-
                            42--y.4-/
                                    .-
                                     N .o
                                        z//.
                                           o.e.-
                                               ..,C
                                                  -* 5 J
                                                       --
                                                        /C.#-- d
                                                               -'M--,,-,
                                                                       -f.?-
                                                                           V-.
                                                                             *..-.-
                                                                                  cL
                                                                                   #..v ---...
                                                                                                      ?,-
                                                                                                        3A s- J e,s 6,
Case 1:21-cv-22732-KMW Document 1 Entered on FLSD Docket 07/28/2021 Page 2 of 9


             '
              JA âêX J/F.IT- ?ffCI'Y TV-VX CX ?N W Z/VJ & 4'M < /A

             q/l'
                /ir7f1/ ))./17,
                              4 #/4                         ZAJ
                                                              /..
                                                                /
                                                                i# tk?è-4t.
                                                                          >.c-:c 6



             . .   L.
                    1)hs eyxz/lqrfdp;rzr cq'
                                           v ilcfj.
                                                  cy .kJ:)+m3 lW çiq6l%n icvv




    r Va> s'yr:psc /-                              soqccosksozy sk.p tw - x
              /%: rfefvkf
                        4o zp #??> &V
                                    - bt,f
                                      .  j czlfY kk& yv:lc.
                                              .




                                              '
                                              )
                                              ,                              è




   t?
  *:
   .
   ,
   '
   .
   !  -....-.f.l
    -.. ,-      l
                .v
               .. l
                  t
                 ..
                  .*
                  ..    zv
                   .....---... c
                             ---  t...
                               ....
                           ,- - -    n
                                     . z,,- -vL
                                        -e,
                                    - - , -
                                              5 /
                                                .,
                                                 .t.h-/.&
                                                        .-.-#
                                                            ..-z nlw-...
                                                                       j-'/--.
                                                                             ----4%
                                                                                 -- -.-.--.- . --.-..--.
                                                  J
                                                  Y
                                                  2dV
                                                  '-'
                                                    .
                                                    --U
                                                      ..--.-.
                                                            Z
                                                            -..
                                                              -..
                                                                CC
                                                                 ---.-.
                                                                      V
                                                                      -.-'
                                                                         ...
                                                                           ---....
                                                                                 -.
                                                                                  --.
                                                                                    -.--.-.
                                                                                          ---.-.
                                                                                               --..
                                                                                                  -.--..-
Case 1:21-cv-22732-KMW Document 1 Entered on FLSD Docket 07/28/2021 Page 3 of 9




         çcu#-z/sqr      PJ- vt>Fczsttbî6. 7* /'
                                               -
                                               ?& W X * 3-45 cx
         i'
          &/tt,,      'rz) o tkjqfln y- - c é/C-7 &. .
               r &'pJ :                   .        . JG J qo .




         *i
          ?
          t
          kl
           !
           pè
            )
            l
            jir
              -
              .
              è
              )l
               -'
                r
                ?-
         -- -.-.-%--d:
                     --
                      '
                      r
                      jq
                       -
                       r
                       i-
                        ç
                        --
                         r---
                            '
                            ë
                            5
                            -
                            ;
                            '4
                             r
                             1q'
                               7
                               :@
                                4
                                7
                                -1
                                 r
                                 7$
                                  :
                                  ?
                                  7;
                                   -
                                   ,
                                   --
                                    /
                                    -
                                    ..--
                                       /
                                       )
                                       r7
                                        --
                                         b.
                                          9
                                          r
                                          -
                                          $,
                                           7
                                           ?
                                           7.
                                            --
                                             .o A--
                                                  .-.
                                                    -
                                                    t
                                                    !
                                                    r;
                                                     l
                                                     h!,
                                                       ?
                                                       )
                                                       -#
                                                        -
                                                        'r)
                                                          i
                                                          r
                                                          t
                                                          )f
                                                           r
                                                           )---t
                                                               q--1
                                                                  )--
                                                                    (
                                                                    /
                                                                    p;
                                                                     :t
                                                                      !
                                                                      k
                                                                      ;)
                                                                       r-----.
                                                                       .     -..-.
                                                                                 ---.-
    -   & saoape. .(mD lAne
        - , -- .        . .-
                             -
                               . - -.-- o
                               l
                               t
                               yth
                                 L  r
                                    cu.
                                      pr
                                         . vvl-
                                        nvy-
                                              y
                                              -qv-
                                              fk wv
                                                  pz
                                                    .n.u-u -. .
                y




         /3 ,, rs/-$         p .    r?& //4r4,
                                             -z-&-%
                                                  ---h,/5->             <
Case 1:21-cv-22732-KMW Document 1 Entered on FLSD Docket 07/28/2021 Page 4 of 9



                    l'
                     T'--(-'
                           j'.-(T'
                                 -.t,ze'- $                                  6fç 'rr PJ.xw'p #/y ,44c--J/A- #lqa,
                                                                                                                --
                    r.. ...;îDf,
                             z.u..zL
                                   -?
                                    4
                                    .-
                                     ua-
                                       ..$..
                                           /........+
                                           '

                                           - .      .
                                                    -.f
                                                      -s6
                                                        J.5-.--
                                                              *.-./.
                                                                   0,
                                                                    .&..
                                                                       t
                                                                       .z
                                                                        .
                                                                        -
                                                                        /'
                                                                         ,
                                                                         ..
                                                                          '--.c.o
                                                                                ..
                                                                                 a.'.
                                                                                    -.. .


                    t4:7://-
                           $ r.z                                              .




                ftheèîl
                      -cEz
                        J ?f-? Jrëczr 4 6.
                                         **         -                                                  /+9
                                                                                                         .
                                                                                                         G'7&fr(J 77
                                                                                                                   64?zk
                                                                                                                       e'?


    ?
  >)L
    -.
     -....  ?
            .x/tlsjl
         ---.      .t6-13ï,L'7
                         .   tT(. z/r
                                .-. .lr l-: czrs l                                                                      '
                                                                                                        /squom gvy- ss-vc
                                                                                                           -
                                                                                                                         -'-
                                                                                                                        cv
                                                                                                                         -
  .- -   - .   .-    -   .-   -   - .- .       .- . . . . -   .-   - .. -   - .. .. .   .   pdx e.
                                                                                                 ra --s!s ,.g-- .-.-.-.........-- ....-..-.....
Case 1:21-cv-22732-KMW Document 1 Entered on FLSD Docket 07/28/2021 Page 5 of 9



            wplé?t O6A#t'.fy or * tc/tzz'y 'r44z
                                               .'/ Atg/z.e J- co/'
                                                                 'v
            of-'rfys Jccs/dnv tw % l,/.6 k'
                                          Jx ïpU /4.,4!/'
                                                        er 8.:/.4f< llllu r
                                                                          xs




            E
                 ''
                  X-q,J--
                        hzovf/rcAS =4M   dy.
                                     -s.---rJz
                                             j f#7 ,-t
                                             -,==,=. f-
                                                      .7)
                                                        .A / /:4 ûtl'
                                                                    y# .                .
            '
            )'
             -                                                        q
            /$ -* T-4/ - (A.
                           LS AA
                               ,Jl > tz..&J??êz% /r'èop'5'*                   J'
                                                                               M.y




                     d -165
            /-N dz- p'   . . .       -   -   -   (ïo
                                                  -    -   u .72%'W   oc
                                                                      'otzz./ #'è- $-
                                                                               ..   %/. .
                                                                                    .


   *r   '

                    ro
                     'z? '       &,5 'u
                                      q-evr. ôs                  z/       :         ,
                                                            og J
Case 1:21-cv-22732-KMW Document 1 Entered on FLSD Docket 07/28/2021 Page 6 of 9



         U.$'
            . xL%JIN'
                    LTJM '7''X '2   '-X--tczpc/t'l VV z .ço AI/W Jc.bz
         f/ok./rc
                '7 .
                   A4&6r< .s' A z
                                / /9..q-
                                       ...
                                         l'6/.
                                             1vq,:,
                                                  '
                                                  ?
                                                  '!
                                                   cqfc
                                                      /s'
                                                        .zll,4
                                                             .4ASr$* .
                                                                     7;




   /      6
                                     /'
                                      J co- g' o,pz-g
Case 1:21-cv-22732-KMW Document 1 Entered on FLSD Docket 07/28/2021 Page 7 of 9


                              $9 s-r-cc/fpF'r-
                           //            .

            (()'F/9(4 .
                      '
                      ry'ze f .//,
                                 l
                                 g /7/toJ'
                                         y-
                                          crozol (
                                                 lo/ifo/s-t-
%'
 >                       d                             Lk
                                                        x                /?
    V6 -> XI b /:. /T-(> &< (
    .. . . w
                             V-/fX
                            . >
                                 - V                    /=1/'
                                                           v
                                                            .$'V'&Q? wCV X

t'é'0dt-
       -t-.--$.'
         $k+1  ?l/:.tî6/
                       6'r1-
                           ///-t
                               ?c'
                                 ézjro#s ct7& TZ-
                                                ''
                                                )A?/ IT l5
        -


                                                                              '
                                                                              hj.!k-. .
 >-YVpt'
       sty,
          (by ''Apû'I?IJ P K6 zzt/tg f
                                     .
                                     '%'hoebg /î14              .




-              /?                                tt.                 *
    .        (-?- t$ z-cnWq &J'l-45 y.
                                     j- ()                      gv) yy(y/-.gy jj
    tî?vlcjstl,e;z*'4 .ry.sc?cs> /?#,*$(h ?v /?-//tut,pr > slxsâ#

XVq1$                  l/' d- V'DI&C</*/J A'HJ $/.?':&/ jLt)ut-g                          -3 4.

    ç;-'l J-r-2673.'
                   4/.6?                         5+     q

            (TJty#?4 -lm l//ta;v
(j7bokt//.6 rhotzc-
                  t'r'f-/               o.>?'T4->zpz
                                                   '-vtfyw . tzU)<poc,:-

-fVF TA':(#$ 2/JJ tzy?-f?:vf%- /
                               #-&           .
                                                       t
                                                       J otjtvv slnes W#/4
               //                                                   kx                1/
    i-G             M J,
                       /J utw 6'f l5w. /                    f.e) J/ç Tr p O U
 2Jtv tr- //
           s'p&H lt9c/ /-z'x '/
                              -& &> &r,? f/-.AZ
 é&ofrs#.f/6                    cln zakig




                                   PJ'4O- e-+-7'
Case 1:21-cv-22732-KMW Document 1 Entered on FLSD Docket 07/28/2021 Page 8 of 9


I                                v
'Ntl
   u.h           ..
             '               .       a:
                                      >
         f h                         cof
                 ';
      N D
      rh
      a:
      o L.
                                                       %>
         (D ,-1
         Z r!
         e
         1
         j
         -
           (
           f
           .
           N
           J
           l
         t
         u p
         o
         X
           D                                       VL +
                                                      ao
                  t/*8
                  &
                                                   / $oz
                                                   QQ t/
                                                   J




                                           >
                                           V
                                           SQ
                                               t
                                           -q
                                            '
                                            LLi
                                           -- L
                                              t
                                            - .




         A&              tt
       V.d ..-
         -
      c><.=.. pu'
                         .
 ;
x.
 sl
  ;x
   ''
 .,

 7:
 ..r
      > ..   .''
                 =
Case 1:21-cv-22732-KMW Document 1 Entered on FLSD Docket 07/28/2021 Page 9 of 9




    C)
    u1
    k
    LU
    O
    UJ


     c
   * P
     -
   1 =
   fp u2
   D œ
      œ
     K
